DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	Claim Objections
Claims 1-12 and 21-25 are objected to because of the following informalities:  
Claim 1, lines 8-10, “a programmable delay circuit, coupled to the at least one frequency divider for receiving the local oscillating signal, that delays the local oscillating signal and that outputs a delayed oscillating signal” was claimed. It appears “a programmable delay circuit, coupled to the at least one frequency divider for receiving the local oscillating signal, that delays the local oscillating signal and that outputs a delayed local oscillating signal” was meant. The programmable delay circuit 116 outputs a delayed local oscillating signal, not a delayed oscillating signal. The output signal of LODIV 114 is no longer the oscillating signal because the oscillating signal has been divided by the at least one frequency divider.
Claims 2-12 are objected to based on the dependency from claim 1. 
Similarly, claim 21 has the same issue (i.e. a delayed oscillating signal) as discussed in claim 1.
Claims 22-25 are objected to based on the dependency from claim 21. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen et al. (US 2013/0002357) in view of Tanaka et al. (US 2006/0121858).
Regarding claim 1, Thomsen discloses a transmitter [e.g. fig. 8], comprising: a frequency synthesizer [e.g. the top portion in fig. 8] comprising a voltage-controlled oscillator [e.g. 620] that provides an oscillating signal; a driver circuit [e.g. 625/630], having an input coupled to the programmable delay circuit for receiving the delayed oscillating signal, and having an output for providing a signal for transmission; a power amplifier [e.g. PA] having an input coupled to the output of the driver circuit, wherein the power amplifier is configured to amplify the signal for transmission via an antenna [e.g. 653].  Thomsen does not explicitly disclose at least one frequency divider, coupled to the voltage-controlled oscillator for receiving the oscillating signal, that divides down a frequency of the oscillating signal by an integer factor and that outputs a local oscillating signal; a programmable delay circuit, coupled to the at least one frequency divider for receiving the local oscillating signal, that delays the local oscillating signal and that outputs a delayed oscillating signal; and a delay controller that programs the delay circuit with a delay time that remains unmodified during transmission, wherein the delay time is selected to reduce that reduces interference caused by coupling from the power amplifier to the voltage-controlled oscillator. However, it’s notoriously well-known to utilize a frequency divider coupled to the voltage-controlled oscillator for receiving the oscillating signal to divide down a VCO frequency by an integer factor to a desired frequency; official notice of the foregoing fact is taken. It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a frequency divider coupled to the voltage-controlled oscillator for receiving the oscillating signal to divide down a VCO frequency by an integer factor, because the circuit needs a specific implementation and the notoriously well-known use of an integer divider coupled to the voltage-controlled oscillator for receiving the VCO signal provides such an implementation. For example, US Patent publication 2016/0337152 by Masui discloses a frequency divider [e.g. 113 fig. 5] coupled to the voltage-controlled oscillator [e.g. 112] for receiving the oscillating signal to divide down a VCO frequency by an integer factor to a desired frequency.
In addition, Tanaka discloses at least one frequency divider [e.g. 18 fig. 7], coupled to the voltage-controlled oscillator [e.g. 17] for receiving the oscillating signal, that divides down a frequency of the oscillating signal by an integer factor and that outputs a local oscillating signal [also see official notice discussed above]; a programmable delay circuit [see 82 and bypass], coupled to the at least one frequency divider for receiving the local oscillating signal, that delays the local oscillating signal and that outputs a delayed oscillating signal; and a delay controller [e.g. the circuit control 82] that programs the delay circuit with a delay time that remains unmodified during transmission, wherein the delay time is selected to reduce that reduces interference [see para. 0071] caused by coupling from the power amplifier to the voltage-controlled oscillator.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Thomsen in accordance with the teaching of Tanaka regarding variable delay circuit in order to suppress error due to the non-linearly of the voltage for gain control and the delay of the power amplifier [see para. 0071].

Regarding claim 3, the combination discussed above discloses the transmitter of claim 1, wherein the delay controller programs the delay circuit to reduce control voltage change of the voltage-controlled oscillator as a function of delay change.

Regarding claim 4, the combination discussed above discloses the transmitter of claim 1, wherein the delay controller programs the delay circuit to reduce phase noise degradation at an output of the transmitter as a function of delay change.

Regarding claim 5, the combination discussed above discloses the transmitter of claim 1, wherein the delay controller adjusts the delay circuit based on a propagation delay between the voltage-controlled oscillator and the power amplifier and a frequency of the voltage-controlled oscillator [e.g. 620 Thomsen /17 Tanaka].


Regarding claim 13, this claim is merely methods to operate the circuit having structure recited in claim 1. Since Thomsen et al. in view of Tanaka et al.  teaches the structure, the methods to operate such a circuit are similarly disclosed.
	
Regarding claim 15, the combination discussed above discloses the method of claim 13, wherein the delaying comprises delaying to reduce a control voltage change of the voltage-controlled oscillator as a function of delay change.

Regarding claim 16, the combination discussed above discloses the method of claim 13, wherein the delaying comprises delaying to reduce a phase noise degradation at an output of the transmitter as a function of delay change.

Regarding claim 17, the combination discussed above discloses the method of claim 13, wherein the delaying comprises delaying based on a propagation delay between the voltage-controlled oscillator and the power amplifier and a frequency of the voltage-controlled oscillator.


Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen et al. (US 2013/0002357) in view of Tanaka et al. (US 2006/0121858) and Tsai et al. (US 2018/0316337).

Regarding claim 6, the combination discussed above discloses the transmitter of claim 1, except wherein the delay controller adjusts the delay circuit based on a detected operating temperature.  However, it’s well known to adjusts the delay circuit based on a detected operating temperature. For example, Tsai discloses a delay controller adjusts a delay circuit based on a detected operating temperature [see at least para. 0019].  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Thomsen and Tanaka in accordance with the teaching of Tsai regarding temperature in order to compensate temperature variance.
Regarding claim 18, the combination discussed above discloses the method of claim 13, except wherein the delaying comprises delaying based on a detected operating temperature. However, it’s well known to adjusts the delay circuit based on a detected operating temperature. For example, Tsai discloses a delay controller adjusts a delay circuit based on a detected operating temperature [see at least para. 0019].  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Thomsen and Tanaka in accordance with the teaching of Tsai regarding temperature in order to compensate temperature variance.
Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen et al. (US 2013/0002357) in view of Tanaka et al. (US 2006/0121858) and Schoepf et al. (US 8,704,604).

Regarding claim 2, the combination discussed above discloses the transmitter of claim 1, except wherein the delay circuit is digitally programmed to select an integer number of delay steps, and wherein a total number of delay steps and a duration of each delay step is determined based on a period of the oscillating signal for each of multiple oscillation frequencies of operation. The problem to be solved is to utilize a LUT based on temperatures. However, it’s well-known to one having ordinary skill in the art before the effective filing date of the claimed invention to output a signal according to a LUT based on temperatures. For example, Schoepf discloses an output signal [e.g. the output of 1206] according to a LUT [LUT] based on temperatures [fig. 13/15], such that the combination discloses wherein the delay circuit is digitally programmed [see LUT Schoepf] to select an integer number of delay steps, and wherein a total number of delay steps [see at least LUT Schoepf] and a duration of each delay step is determined based on a period of the oscillating signal for each of multiple oscillation frequencies of operation [based on resolution of the LUT]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Thomsen and Tanaka in accordance with the teaching of Schoepf regarding a LUT [LUT] based on temperatures in order to address temperature induced variation [Col. 29, lines 44-62].

Regarding claim 14, the combination discussed above discloses the method of claim 13, except wherein the delaying comprises selecting an integer number of delay steps in which a total number of delay steps and a duration of each delay step is determined based on a period of the oscillating signal for each of multiple oscillation frequencies of operation. The problem to be solved is to utilize a LUT based on temperatures. However, it’s well-known to one having ordinary skill in the art before the effective filing date of the claimed invention to output a signal according to a LUT based on temperatures. For example, Schoepf discloses an output signal [e.g. the output of 1206] according to a LUT [LUT] based on temperatures [fig. 13], such that the combination discloses wherein the delaying comprises selecting an integer number of delay steps in which a total number of delay steps [see at least LUT Schoepf] and a duration of each delay step is determined based on a period of the oscillating signal for each of multiple oscillation frequencies of operation [based on resolution of the LUT]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Thomsen and Tanaka in accordance with the teaching of Schoepf regarding a LUT [LUT] based on temperatures in order to address temperature induced variation [Col. 29, lines 44-62].

Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen et al. (US 2013/0002357) in view of Tanaka et al. (US 2006/0121858) and Salmi et al. (US 2006/0095221).
Regarding claim 7, the combination discussed above discloses the transmitter of claim 1. Osman does not disclose to calibrate a memory based on at least temperatures and channel. However, Salmi discloses to calibrate a memory based on at least temperatures offset and channel offset [see at least paragraphs 0012, 0017, 0039, 0045-0046, 0052], such that the combination discloses wherein the delay controller combines a calibration value with a channel frequency offset and a temperature offset to determine a delay select value used to program the delay circuit. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Thomsen and Tanaka in accordance with the teaching of Salmi regarding a delay compensation for variable delays [abstract] in order to improve accuracy [paragraph 0002].

Regarding claim 19, the combination discussed above discloses the method of claim 13, wherein. Osman does not disclose to calibrate a memory based on at least temperatures and channel. However, Salmi discloses to calibrate a memory based on at least temperatures offset and channel offset [see at least paragraphs 0012, 0017, 0039, 0045-0046, 0052], such that the combination discloses wherein the delaying comprises combining a calibration value with a channel frequency offset and a temperature offset. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Thomsen and Tanaka in accordance with the teaching of Salmi regarding a delay compensation for variable delays [abstract] in order to improve accuracy [paragraph 0002].

Claims 8-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen et al. (US 2013/0002357) in view of Tanaka et al. (US 2006/0121858), Schoepf et al. (US 8,704,604) and Salmi et al. (US 2006/0095221).

Regarding claim 8, the combination discussed above discloses the transmitter of claim 2, wherein the delay controller comprises: a memory [e.g. LUT fig. 13/15 Schoepf] that stores a plurality of temperature offsets based on detected temperature; and a selected one of the plurality of temperature offsets and to a frequency offset to provide a delay select value used to program the delay circuit. The combination does not disclose a calibration process. However, Salmi discloses to calibrate a memory [see at least paragraphs 0012, 0017, 0039, 0045-0046, 0052], such that the combination discloses a combiner that combines a calibration value to a selected one of the plurality of temperature offsets and to a frequency offset to provide a delay select value used to program the delay circuit. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Thomsen, Tanaka and Schoepf in accordance with the teaching of Salmi regarding a delay compensation for variable delays [abstract] in order to improve accuracy [paragraph 0002].
Regarding claim 9, the combination discussed above discloses the transmitter of claim 8, wherein the memory stores a plurality of calibration values each determined by a corresponding one of a plurality of frequency bands of transmission, and wherein one of the plurality of calibration values is selected based on a selected one of the plurality of frequency bands of transmission [see at least paragraphs 0012, 0017, 0039, 0045-0046, 0052 Salmi, LUT fig. 13/15 Schoepf, fig. 5/6/7/9 Osman].

Regarding claim 10, the combination discussed above discloses the transmitter of claim 8, further comprising processing circuitry that calculates and provides the frequency offset based on a calibrated propagation delay between the voltage-controlled oscillator and the power amplifier and a frequency difference between a channel frequency and a calibration frequency used to determine the calibrated propagation delay [see at least paragraphs 0012, 0017, 0039, 0045-0046, 0052 Salmi, LUT fig. 13/15 Schoepf, fig. 5/6/7/9 Osman].

Regarding claim 11, the combination discussed above discloses the transmitter of claim 8, further comprising processing circuitry that selects from among the plurality of temperature offsets based on detected temperature [see at least paragraphs 0012, 0017, 0039, 0045-0046, 0052 Salmi, LUT fig. 13/15 Schoepf, fig. 5/6/7/9 Osman].

Regarding claim 12, the combination discussed above discloses the transmitter of claim 8, wherein the plurality of temperature offsets are determined based on measuring delay across an applicable operating temperature range relative to a calibration temperature and an incremental delay step [see at least paragraphs 0012, 0017, 0039, 0045-0046, 0052 Salmi, LUT fig. 13/15 Schoepf, fig. 5/6/7/9 Osman].
Regarding claim 20, the combination discussed above discloses the method of claim 14, wherein the delaying comprises: selecting a temperature offset based on a temperature value indicative of detected temperature. The combination does not disclose a calibration process and channel offset. However, Salmi discloses to calibrate a memory and channel offset [see at least paragraphs 0012, 0017, 0039, 0045-0046, 0052], such that the combination discloses calculating a frequency offset based on a propagation delay between the voltage-controlled oscillator and the power amplifier at a calibration frequency and a difference between the calibration frequency and a channel frequency; and combining the temperature offset and the frequency offset with a calibration value. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Thomsen, Tanaka and Schoepf in accordance with the teaching of Salmi regarding a delay compensation for variable delays [abstract] in order to improve accuracy [paragraph 0002].

Claims 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen et al. (US 2013/0002357) in view of Tanaka et al. (US 2006/0121858) and Pancholi et al. (US 9,000,856).
Regarding claim 21, the combination in claim 1 discloses a transmitter, comprising: oscillator circuitry [e.g. fig. 8] comprising an oscillator [e.g. 620 fig. 8 Thomsen/ VCO 17 fig. 7 Tanaka], at least one frequency divider [e.g. 18 fig. 7 Tanaka] that divides down a frequency of the oscillating signal by an integer factor to provide a local oscillating signal: that provides an oscillating signal; at least one frequency divider that divides down a frequency of the oscillating signal by an integer factor to provide a local oscillating signal: a programmable delay circuit that delays the local oscillating signal to provide a delayed oscillating signal; a driver circuit that drives the delayed oscillating signal to an input of a power amplifier configured to amplify the delayed local oscillating signal for transmission via an antenna [e.g. 653 Thomsen]; and a delay controller that programs the delay circuit with a delay time that remains unmodified during transmission to reduce interference caused by coupling from the power amplifier to the oscillator [see claim 1 rejection for matching elements]. The combination does not disclose the oscillator is L-C based. However, it’s well-known to utilize an L-C based oscillator. For example, Pancholi discloses an oscillator is L-C based [figs. 2-3]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Thomsen and Tanaka in accordance with the teaching of Pancholi regarding an oscillator in order to utilize a well-known L-C based oscillator to output an oscillating signal.
Regarding claim 22, the combination discussed above discloses the transmitter of claim 21, wherein the delay controller programs the delay circuit to reduce phase noise degradation at an output of the transmitter as a function of delay change.

Regarding claim 23, the combination discussed above discloses the transmitter of claim 21, wherein the L-C based oscillator comprises a digitally controlled oscillator [Col. 10, lines 36-62, fig. 3 Pancholi]. 
Regarding claim 24, the combination discussed above discloses the transmitter of claim 23, wherein the delay controller programs the delay circuit to reduce digital control word change of the digitally controlled oscillator as a function of delay change.

Regarding claim 25, the combination discussed above discloses the transmitter of claim 23, wherein the delay controller adjusts the delay circuit based on a propagation delay between the digitally controlled oscillator and the power amplifier and a frequency of the digitally controlled oscillator [see at least Col. 10, lines 49-62, Pancholi].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection rely on new references, Thomsen et al. (US 2013/0002357) and Tanaka et al. (US 2006/0121858), which were not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842